                                                                            ---------·--·-·-- ----·---·
                                                                                       F~LED
                             UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNI                                JAN 3 0 2019

                                                                                   CLEJ-iK t_:s D!STF~ic-r c:ouRT
UNITED STATES OF AMERICA,                                                     SOUTrlEHN DIST'.'i!C: OF C?.LIFORNIA
                                                                            lil'L __                           ',WP'. ITY
                                                      Case N o. 18CR5243-~-·------·-·--~-,-

                                     Plaintiff,
                     vs.
                                                      JUDGMENT OF DISMISSAL
MICHELLE ALMEIDA (2),

                                   Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

     an indictment has been filed in another case against the defendant and the Court has
~
     granted the motion of the Government for dismissal of this case, without prejudice; or

D    the Court has dismissed the case for unnecessary delay; or

D    the Court has granted the motion of the Government for dismissal, without prejudice; or

D    the Court has granted the motion of the defendant for a judgment of acquittal; or

D    a jury has been waived, and the Court has found the defendant not guilty; or

D    the jury has returned its verdict, finding the defendant not guilty;

~    of the offense(s) as charged in the Indictment/Information:
     Count 1- 21:952, 960, 18:2 -Importation ofMethamphetamine, Aiding and Abetting
     (Felony)



Dated:   1/30/2019
                                                  ~
